DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/04/2021 has been entered.  Claims 1 and 13 have been amended.  Claims 1-15 are still pending in this application, with claims 1 and 13 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada (US 2016/0369967).
Regarding claim 1, Nakada discloses a first lighting unit (32, the case 12, and 14, Fig. 1 , Paragraphs 0041 and 0049) configured to emit a first light (light from 32) of a first colour (Paragraph 0049, specifically white); 

a mixing space (22, Paragraphs 0049-0050 and 0061, Fig. 1) spatially separated from at least one of the first lighting unit and the second lighting unit (Fig. 1, Specifically, as shown in Fig. 1 there is space separating the first lighting unit 32 and the second lighting unit 34 from the mixing space 22), the mixing space including a mixing optic (22s, Figs. 2 or 6A-6E) configured to alter the emission direction of light emitted from the first lighting unit (Figs. 6A-6E, Paragraph 0074, 22s as being a diffusion treatment such as texturing rather than the plurality of reflection elements) and the second lighting unit to merge the first light and the second light to a third light of a third colour (Paragraph 0061),
corresponding to a first automotive lighting function (Paragraph 0061).

Regarding claim 4, Nakada discloses the first colour is within the first colour range (Paragraph 0049).

Regarding claim 5, Nakada discloses the first lighting unit and the second lighting unit are independently controllable (Paragraphs 0058-0061).

Regarding claim 6, Nakada discloses the automotive lighting device is disposed to be operated in a first (turn signal and clearance lighting mode, Paragraphs 0049, 0050, and 0061) and in a second (turn signal, Paragraph 0050 and 0060) operation mode, wherein the first operation mode the third light is emitted (Paragraph 0061 specifically, when the clearance 

Regarding claim 7, Nakada discloses the luminous flux of one of the first lighting unit and the second lighting unit is variable relative to the other one (specifically they are different light sources therefore they are variable relative to each other. An example would be turning on and off the turn signal their luminous flux would be changed relative to each other as would the turn signal flashes Paragraph 0049-0050, and 0058-0061).

Regarding claim 9, Nakada discloses the first lighting unit and the second lighting unit are arranged adjacent to each other (Dictionary.com defines adjacent to be lying near or close. Fig. 1 seems to show 34 and 32 lying near or close to each other).

Regarding claim 10, Nakada discloses at least one lighting unit of the first lighting unit and the second lighting unit encloses the other lighting unit at least partially (enclosed is defined by Dictionary.com to mean surround given that the light sources 34 are provided to a side of light source 14 the first lighting unit is considered to at least partially enclose/surround the second light source).

Regarding claim 11, Nakada discloses an optical element (22, Paragraph 0061, Fig. 5c) is arranged within the mixing space (Fig. 5c).

12, Nakada discloses the optical element is a light guide (Paragraph 0061), comprising an output coupling area (22C, Paragraph 0053).

Regarding claim 13. Nakada discloses a vehicle (Vehicle, Paragraph 0023 or 0039) including at least one automotive lighting device including:
a first lighting unit (32, the case 12, and 14, Fig. 1 , Paragraphs 0041 and 0049) configured to emit a first light (light from 32) of a first colour (Paragraph 0049, specifically white); 
 a second lighting unit (34, Fig. 1, Paragraph 0050) configured to emit a second light (light from 34) of a second colour corresponding to a second automotive lighting function (Paragraph 0061); and
a mixing space (22, Paragraphs 0049-0050 and 0061, Fig. 1) spatially separated from at least one of the first lighting unit and the second lighting unit (Fig. 1, Specifically, as shown in Fig. 1 there is space separating the first lighting unit 32 and the second lighting unit 34 from the mixing space 22), the mixing space including a mixing optic (22s, Figs. 2 or 6A-6E) configured to alter the emission direction of light emitted from the first lighting unit (Figs. 6A-6E, Paragraph 0074, 22s as being a diffusion treatment such as texturing rather than the plurality of reflection elements) and the second lighting unit to merge the first light and the second light to a third light of a third colour (Paragraph 0061) corresponding to a first automotive lighting function (Paragraph 0061).

Regarding claim 14, Nakada discloses the automotive lighting device is selectively operated in a first operation mode (mode of 5C, Paragraph 0061), wherein the lighting units are 

Regarding claim 15, Nakada discloses the mixing optic comprises a diffuser (Paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US 2016/0369967) as applied to claim 1 above, and further in view of Vincens et al. (US 2017/0241614 Hereinafter Vincens).
Regarding claim 2, Nakada teaches the first automotive lighting function is a daytime running light and the first colour range is defined as white (Paragraph 0049), and the second lighting function is a turn light and the second colour range is defined amber (Paragraph 0050).
Nakada fails to explicitly teach a first region in the CIE 1931 colour space, the first region being a polygon with the vertices (0.31, 0.348), (0.453, 0.44), (0.5,0.44), (0.5, 0.38), (0.44, 0.38), and (0.31, 0.283), and a second region in the CIE 1931 colour space, the second region being a geometric shape with the vertices (0.5545, 0.425), (0.56, 0.44), (0.609, 0.39), and (0.597, 0.39)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the white and amber sources of Nakada be in the first and second regions as taught by Vincens, in order to provide a teaching for when these light sources would otherwise be located in the CIE 1931 chart and to provide a more explicit teaching of the required areas.

Regarding claim 8, Nakada teaches the first lighting unit comprises an LED element (32, Fig. 1) and the second lighting unit comprises a plurality of LED elements (34, Fig. 1) and is at least partially covered by a common light emitting layer (22, Fig. 2 Specifically all of the LEDs are considered to be covered by the common light emitting layer given that they each have a side corresponding to the light sources and would be covered by some direction).
Nakada fails to explicitly teach that the first lighting unit comprises a plurality of LED elements.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the LED element of the first lighting unit of Nakada a plurality of LED elements specifically adding one to the opposite end of 22, in order to make distribution of heat easier thereby giving a longer life to the LEDs by preventing heat damage as well as providing a .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada (US 2016/0369967). Specifically, this claim is being rejected a second time with the same reference. However, the Examiner points out that the element to element matching has been changed in order to meet the requirements of Claim 3. The Examiner also points out that this version of claim 1 rejection only applies to claim 3.
Regarding claim 1, Nakada discloses a first lighting unit (34, Fig. 1) configured to emit a first light (light from 34) of a first colour (Paragraph 0050, specifically amber); and 
a second lighting unit (32, Fig. 1, Paragraph 0079) configured to emit a second light (light from 32) of a second colour corresponding to a second automotive lighting function (Paragraph 0061); 
wherein a mixing space (22, Paragraphs 0049-0050 and 0061, Fig. 1) ) spatially separated from at least one of the first lighting unit and the second lighting unit (Fig. 1, Specifically, as shown in Fig. 1 there is space separating the first lighting unit 32 and the second lighting unit 34 from the mixing space 22), the mixing space including a mixing optic (22s, Figs. 2 or 6A-6E) 
corresponding to a first automotive lighting function and (Paragraph 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US 2016/0369967) as applied to the second rejection of claim 1 above, and further in view of Vincens et al. (US 2017/0241614 Hereinafter Vincens)
Regarding claim 3, Nakada teaches the first automotive lighting function is a turn light (Paragraph 0050) and the first colour range is defined as amber (Paragraph 0050), and the second automotive lighting function is a stoplight and the second colour range is defined as red (Paragraph 0079).
a first region in the CIE 1931 colour space, the first region being a geometric shape with the vertices (0.5545, 0.425), (0.56, 0.44), (0.609, 0.39), and (0.597, 0.39), and a second region in the CIE 1931 colour space, the second region being a geometric shape with the vertices (0.65, 0.33), (0.67, 0.33), (0.735, 0.265), and (0.721, 0.259).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the amber and red sources of Nakada be in the first and second regions as taught by Vincens, in order to provide a teaching for when these light sources would otherwise be located in the CIE 1931 chart and to provide a more explicit teaching of the required areas.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
The applicant has argued that Nakada fails to teach the mixing space being spatially separated from at least one of the first lighting unit and the second lighting unit. While this argument has been fully considered it is not persuasive. The Examiner points out that the light sources 32 and 34 are shown being spatially separated from the mixing space as provided in claim 1. The points out that the Applicant needs to provide more structure to the first and second lighting units specifically needing elements first common light emitting layer 24 and second common light emitting layer 26.
The applicant has argued that Nakada fails to teach a mixing optic within the mixing space. While this argument has been fully considered it is not persuasive. The Examiner points .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T.E/            Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875